Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
 					Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Acknowledgement of Amendments 
Applicants amendments filed 10/07/2022 overcomes the following objection(s)/rejection(s): 
The rejection of claims 1, 13 and 20 under 35 U.S.C. §112 has been withdrawn in view of Applicants amendment. 
The claim objections for claims 1 and 13 has been withdrawn in view of Applicant’s amendment. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation, “generating, in real time as the live event is occurring and from the video captured by the at least to cameras…” should be amended such that the correct “two” is used within the limitation. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-7, 9-10, 13-15, 17-18  and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermolen et al., (U.S. Pub. No. 2015/0289032 A1) in view of Thomas et al. (10,277,813) and further in view of Furlan et al., (U.S. Pub. No. 2002/0147991 A1). 
As per claim 1, Vermolen teaches a method, comprising: capturing from each of at least two cameras, video from a vantage point of a live event ([0022-0023], [0025], fig. 1 el. 12-14); generating, in real time as the live event is occurring and from the video captured by the at least to cameras, an immersive video stream allowing an end user to manipulate, while viewing the immersive video stream streamed to the end user and in real time as the live event is occurring, a portion of the immersive video stream viewed by the end user ([0005], [0023-0024] and fig. 1 el. 14, 24 and fig. 8); producing a transport stream by combining the immersive video stream with a production camera video stream comprising video of the live event produced and provided in real time as the live event is occurring (abstract, fig. 1 el. 32; fig. 5-6, fig. 8; [0009], [0022], [0024], [0028], [0032-033]; “the standard video file 28 and the IV file 30 will be further processed to blend the video views”),wherein the transportation stream is available for user consumption (fig. 1, fig. 5- 8; [0007], [0027]; “audience playback system”); and providing, to a display device (fig. 1, fig. 5-8; [0007], [0027], “audience playback system”) a streamed production to the end user (fig. 1), wherein the streamed production comprises the immersive video stream and the production camera video stream (fig. 1 el. 32, 34; fig. 8), wherein the end user provides input to manipulate immersive video stream ([0008], [0033], [0035] and fig. 8; requesting a particular view of the immersive video and displayed the requested view).  Vermolen does not explicitly disclose the streamed production comprising an overlay window comprising at least one of the immersive video stream and the production camera video stream and a primary view comprising at least one of the immersive video stream and the production camera video stream, and change the portion of the immersive video stream being viewed by the end user in real time as the live event is occurring. 
However, Thomas teaches  wherein the end user provides input to manipulate the immersive video stream and change the portion of the immersive video stream being viewed by the end user in real time as the live event is occurring (col. 2 lines 38-44; col. 7 lines 52-55; col. 20 lines 35-42, col. 24 lines 58-63). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Thomas with Vermolen for the benefit of providing improved immersive video for an end user. 
Vermolen (modified by Thomas) does not explicitly disclose the stream production comprising an overlay window comprising at least one of the immersive video stream and the production camera video stream and a primary view comprising at least one of the immersive video stream and the production camera video stream.
However, Furlan teaches wherein the stream production comprising an overlay window comprising at least one of the immersive video stream and the production camera video stream ([0062]) and a primary view comprising at least one of the immersive video stream and the production camera video stream ([0062], [0099], selecting a view from the immersive video at the broadcast facility 313 for separate broadcast or picture-in-picture inclusion within an existing broadcast). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Furlan with Vermolen (modified by Thomas) for the benefit of being able to format the immersive video stream within a standard video stream so that existing and future television infrastructure/technology can be used to send an immersive video stream to a designated site where the immersive video can be converted into a deliverable form (for example, by broadcast or Internet service).
As per claim 2, Vermolen (modified by Thomas and Furlan) as a whole teaches everything as claimed above, see claim 1, In addition, Vermolen teaches wherein each of the at least two cameras capture video from a vantage point different than the other of the at least two cameras (fig. 1). 
As per claim 3, Vermolen (modified by Thomas and Furlan) as a whole teaches everything as claimed above, see claim 1. In addition, Vermolen teaches wherein at least one of the at least two cameras comprises a panoramic camera (fig. 1A).
As per claim 5, Vermolen (modified by Thomas and Furlan) as a whole teaches everything as claimed above, see claim 1.  In addition, Vermolen teaches wherein streamed production is streamed to the end user during real-time occurrence of the event (fig. 1; [0025-0026]).
As per claim 6, Vermolen (modified by Thomas and Furlan) as a whole teaches everything as claimed above, see claim 1. Thomas does not explicitly disclose wherein the immersive video stream provides a first-person, panoramic point-of-view to the end user.
However, Thomas teaches wherein the immersive video stream provides a first-person, panoramic point-of view to the end user (abstract, col. 2 lines 38-44; note: "first-person'' perspective is equivalent to a user-controlled perspective customized to a user's desired point of view ).
Therefore, it would have been obvious to one of ordinary skill in the art in the before effective filing date to incorporate the teachings of Thomas with Vermolen (modified by Furlan) for the benefit of providing improved immersive video for an end user. 
As per claim 7, Vermolen (modified by Thomas and Furlan) as a whole teaches everything as claimed above, see claim 6. Barnich does not explicitly disclose wherein manipulating the view of the immersive video stream comprises at least one effect selected from the group consisting of: panning, tilting, and zooming. 
However, Thomas teaches wherein manipulating the view of the immersive video stream comprises at least one effect selected from the group consisting of: panning, tilting, and zooming (col. 24 lines 58-63). 
Therefore, it would have been obvious to one of ordinary skill in the art in the before effective filing date to incorporate the teachings of Thomas with Vermolen (modified by Thomas and Furlan) for the benefit of providing improved immersive video for an end user. 
As per claim 9, Vermolen (modified by Thomas and Furlan) as whole teaches everything as claimed above, see claim 1. In addition, Vermolen teaches wherein the generating an immersive video stream comprises generating a panoramic video stream by ingesting the video captured by the at least two cameras simultaneously and composited to form a single projection (fig. 1).
As per claim 10, Vermolen (modified by Thomas and Furlan) as a whole teaches everything as claimed above, see claim 1. Vermolen (modified by Furlan) discloses wherein the overlay window comprises at least one picture-in-picture window projecting a user selected immersive video stream ([0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Furlan with Vermolen (modified by Thomas) for the benefit of being able to format the immersive video stream within a standard video stream so that existing and future television infrastructure/technology can be used to send an immersive video stream to a designated site where the immersive video can be converted into a deliverable form (for example, by broadcast or Internet service).
As per claim 13, which is the corresponding system with the limitations of the method as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. In addition, Vermolen teaches a processor ([0024]); and a memory device that sores instruction executable by the processor ([0024]). 
As per claim 14, which is the corresponding system with the limitations of the method as recited in claim 3, thus the rejection and analysis made for claim 3 also applies here. 
As per claim 15, which is the corresponding system with the limitations of the method as recited in claim 6, thus the rejection and analysis made for claim 6 also applies here. 
As per claim 17, which is the corresponding system with the limitations of the method as recited in claim 9, thus the rejection and analysis made for claim 9 also applies here. 
As per claim 18, which is the corresponding system with the limitations of the method as recited in claim 10, thus the rejection and analysis made for claim 10 also applies here. 
As per claim 20, which is the corresponding product with the limitations of the method as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. In addition, Vermolen teaches a storage device that stores code, the code being executable by a processor([0024]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermolen et al., (U.S. Pub. No. 2015/0289032 A1) in view of Thomas et al., (U.S. Pat. No. 10,277,813)  in view of Furlan et al., (U.S. Pub. No. 2002/0147991 A1) and further in view of Barnich et al., (U.S. Pub. No. 2019/0394375 A1).
As per claim 4, Vermolen (modified by Thomas and Furlan) as a whole teaches everything as claimed above, see claim 1. Vermolen does not explicitly disclose the production camera video stream is selected from more than one production camera stream. However, Barnich teaches the production camera video stream is selected from more than one production camera stream (fig. 1A el. 104A, fig. 2A-2C). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Barnich with Vermolen (modified by Thomas and Furlan) for the benefit of providing improved video production quality. 

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermolen et al., (U.S. Pub. No. 2015/0289032 A1) in view of Thomas et al., (U.S. Pat. No. 10,277,813 B1) in view of Furlan et al., (U.S. Pub. No. 2002/0147991 A1) and further in view of DiGiovanni et al., (U.S. Pat. No. 8,970,666 B2).
As per claim 8, Vermolen (modified by Thomas and Furlan) as a whole teaches everything as claimed above, see claim 6. Vermolen does not explicitly disclose wherein the point-of-view dynamically changes to track an object selected by the end user.
However, DiGiovanni teaches wherein the point-of-view dynamically changes to track an object selected by the end user (DiGiovanni, Fig 1-5, col 7, In 46-55, “...based on the selection or selection made by the user, such as to keep a selected player centered within the ROI..."). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of DiGiovanni with Vermolen (modified by Thomas and Furlan) for the benefit of providing improved broadcast and low-cost production of event broadcast. 
As per claim 16, which is the corresponding system with the limitations of the method as recited in claim 8, thus the rejection and analysis made in claim 8 also applies here. 


Claim(s) 11-12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnich et al., (U.S. Pub. No. 2019/0394375 A1) in view of Thomas et al., (U.S. Pat. No. 10,277,813 B1) in view of  Furlan et al., (U.S. Pub. No. 2002/0147991 A1) and further in view of Ackley et al., (U.S. Pat. No. 7,496,277 B2).
As per claim 11, Vermolen (modified by Thomas and Furlan) as a whole teaches everything as claimed above, see claim 10. Vermolen does not explicitly disclose wherein the picture-in-picture window comprises dynamic parameters selected from the group consisting of position within the streamed production and size of the picture-in-picture window. 
However, Ackley teaches wherein the picture-in-picture window comprises dynamic parameters selected from the group consisting of: position within the stream production and size of the picture-in-picture window (Ackley, abstract, "...picture-in-picture...placement, size, aspect ratio, cropping, scale...set or adjusted arbitrarily...”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Vermolen (modified by Thomas and Furlan) with Ackley to provide a media playback experience with enhanced picture-in-picture capabilities. 
As per claim 12, Vermolen (modified by Thomas, Furlan, and Ackley) as a whole teaches everything as claimed above, see claim 11. Vermolen does not explicitly disclose wherein the dynamic parameters are selected by at least one of: the end user and a software application associated with the display device displaying the streamed production. 
However, Ackley discloses wherein the dynamic parameters are selected by at least one of: the user and a software application associated with the display device displaying the streamed production (Ackley, abstract, "...Each variable can be dynamically changed during playback through either automated or user-initiated means..."). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Vermolen (modified by Thomas and Furlan) with Ackley to provide a media playback experience with enhanced picture-in-picture capabilities. 
As per claim 19, which is the corresponding system with the limitations of the method as recited in claim 11, thus the rejection and analysis made for claim 6 also applies here. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486